DETAILED ACTION
This is in response to the amendment filed on 02/28/2022. Claims 1, 2, 5, 6, 8-10, 13, 14, 16-18, 21, 22, 24, and 25 are pending in this Office Action. Claims 3, 11, and 19 had been previously cancelled.

Remark
In the response filed 02/28/2022, claims 1, 5, 10, 10, 18, and 25 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
The applicant in pages 12-15 of the Remark argues that 
Independent Claim 1 sets forth processor circuitry to at least determine whether first location metadata corresponding to a first file block is stored in a local metadata storage of the client computing device, the first location 
metadata including address information of a single first storage location [and] determine whether second location metadata corresponding to a second file block is stored in the local metadata storage of the client computing device, the second location metadata including address information of a single 
second storage location. (Applicant's Claim 1) (Emphasis added). The alleged Chacko/Ranade combination does not teach or suggest such processor circuitry. 

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	
The subject matter of “the location metadata including address information of a single storage location” is not explicitly mentioned in the specification. However, the specification in at least para 20 specifies that “location metadata” is indicative of which could storage providers store file blocks. As such, given the broadest and reasonable interpretation to the claimed limitations in view of specification, the Examiner interprets “location metadata” as identifier/name/location/address data of a storage (e.g. cloud storage).
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner holds that the combination of Chacko and Ranade teaches the limitation of claim 1 including the amended limitation of the first and second location metadata including address information of a single first and second storage locations.
Chacko teaches the cloud storage hypervisor (CSH) examining metadata of a global metadata table to determine the storage location of file blocks and examining metadata of a local metadata table for the locations of chunks. The metadata includes cloud provider name”, “container names/bucket names”, “directory information”, etc. (See Chacko: at least para 66 and 73). Therefore, Chacko discloses the amended limitation of the first and second location metadata including address information of a single first and second storage locations. Chacko further discloses a processor circuitry to execute the instructions to at least (See Chacko: at least para 13, 41, 50, 51, 60, Fig. 1-2).
And, Ranade discloses determining whether data chunks of a file (i.e. first and second file blocks) are stored in a local cache of a computing device, if the data chunks are not stored in the local cache of the computing device, transmitting requests to retrieve data chunks from a cloud storage (See Ranade: a least para 45-46). 
Therefore, combined teachings of Chacko and Ranade discloses the limitations of “a processor circuitry to execute the instructions to at least… determine whether first location metadata corresponding to the first file block is stored in a local metadata storage of the client computing device, the first location metadata including address information of a single first storage location; and determine whether second location metadata corresponding to the second file block is stored in the local metadata storage of the client computing device, the second location metadata including address information of a second first storage location,” as required by claim 1.
Furthermore, with respect to claim 1, the Applicant argues that “[t]he alleged Chacko/Ranade combination does not teach or suggest such processor circuitry.” The Applicant is reminded that claim 1 is a “method” claim, not a system or product claim requiring structures to perform functions. 
 The Applicant’s arguments against claims 10 and 18 are similar to claim 1. Thus, 

In conclusion, the combination of Chacko and Ranade discloses the limitations of amended claims 1, 10, and 18. 
The previous 35 USC 103 rejections of claims 1, 2, 5, 6, 8-10, 13, 14, 16-18, 21, 22, 24, and 25 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 13, 14, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko, US 2013/0204849 in view of Ranade et al., US 2012/0089781 (Ranade, hereafter).
Note that the specification of current invention in at least paragraph 27 defines “a client computing device” as “any type of computing device capable of performing the functions described herein….” Thus, given the broadest and reasonable interpretation of claimed limitation in light of the specification, the Examiner construes the “client computing device” as any computing device/system that is capable of performing the claimed features.
Regarding claim 1,
Chacko discloses a client computing device to re-assemble a file from a plurality of file blocks striped across a plurality of storage clouds (See Chacko: at , the client computing device comprising: 
at least one memory; instruction in the client computing device; and processor circuitry to execute the instructions to at least (See Chacko: at least para 13, 41, 50, 51, 60, Fig. 1-2): 
determine at the client computing device that a first cloud storage provider of a plurality of cloud storage providers stores a first file block of the file to be re-assembled, and determine at the client computing device that a second cloud storage provider of a plurality of cloud storage providers stores a second file block of the particular file to be re-assembled (See Chacko: at least Fig. 12, Fig. 13A and para 66 and 73, CHS/cloud proxy computing system determining the names of multiple cloud storage providers (e.g. first and second cloud providers) storing file chunks (e. g. first and second file blocks) to reconstruct a file); 
cause a transmission of a third request for the first file block from the client computing device to the first cloud storage provider, and cause a transmission of a fourth request for the second file block from the client computing device to the second cloud storage provider, (See Chacko: at least Fig. 15 and para 66 and 73-74, transmitting request to retrieve files chunks form multiple cloud storages and retrieving the file chunks (e. g. first and second file blocks) from cloud storages to re-create (re-assemble) the file); and 
access the first file block from the first cloud storage provider, and access the second file block from the second cloud storage provider, and re-assemble the particular file at the client computing device based on the first and second file blocks (See Chacko: at least Fig. 15 and para 66 and 73-74). 
Chacko further discloses the first and second location metadata including address information of a single first and second storage locations (Note that the subject matter of “the location metadata including address information of a single storage location” is not explicitly mentioned in the specification. The specification in at least para 20 specifies that “location metadata” is indicative of which could storage providers store file blocks. As such, based on broadest and reasonable interpretation of the claimed limitation in view of specification, the Examiner interprets “location metadata” as identifier/name/location/address data of a storage (e.g. cloud storage). 
Chacko teaches the cloud storage hypervisor (CSH) examining metadata of a global metadata table to determine the storage location of file blocks and examining metadata of a local metadata table for the locations of chunks. The metadata includes information such as “cloud provider name”, “container names/bucket names”, “directory information”, etc. See Chacko: at least para 66 and 73).
However, Chacko does not expressly teach determine whether data corresponding to the first and second file blocks is stored in a local storage of the client computing device; and cause transmission of a first and second request for the first and second data corresponding to the first and second file block from the client computing device to a cloud resource allocation server in response to a determining that the first and second data corresponding to the first and second file block is not stored in the local data storage of the client computing device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Chacko with Ranade’s teaching in order to determine whether first location metadata corresponding to the first file block is stored in a local metadata storage of the client computing device, the first location metadata including address information of a single first storage location; and determine whether second location metadata corresponding to the second file block is stored in the local metadata storage of the client computing device, the second location metadata including address information of a second first storage location; cause transmission of a first request for the first location metadata corresponding to the first file block from the client computing device to a cloud resource allocation server in response to a determining that the first location metadata corresponding to the first file block is not stored in the local metadata storage of the client computing device; and cause transmission of a second request for the second location metadata corresponding to the first file block from the client computing device to a cloud resource allocation server in response to a determining that the second location metadata corresponding to the first file block is not stored in the local metadata storage of the client computing device. 

Regarding claim 2,
the combination of Chacko and Ranade discloses wherein the processor circuitry is to execute the instructions to determine whether the second file block of the particular file to be re-assembled exists (See Chacko: at least Fig. 15 and para 66 and 73-74). 

Regarding claim 5,
the combination of Chacko and Ranade discloses wherein the processor circuitry is to execute the instructions to: cause transmission of the fifth request for the first location metadata corresponding to the first file block to a second cloud resource allocation server to which the first location metadata has been replicated; and cause transmission of the sixth request the second location metadata corresponding to the second file block to the second cloud resource allocation server to which the first [second] location metadata has been replicated (See Chacko: at least para 68, 71, 73 discloses “server replication” and replicating data from on cloud system to another and sending the request to different cloud system for retrieving data. See also Ranade: a least para 45-46).
Regarding claim 6,
the combination of Chacko and Ranade discloses wherein to determine that the first cloud storage provider of the plurality of cloud storage providers stores the first file block of the file to be re-assembled based on the first location metadata corresponding to the first file block; and wherein to determine that the second cloud storage provider of the plurality of cloud storage providers stores the second file block of the file to be re-assembled based on the second location metadata corresponding to the second file block (See Chacko: at least Fig. 12, Fig. 13A and para 66 and 73-74). 
Regarding claims 10 and 18,
the scopes of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.
Regarding claims 13-14,
the scopes of the claims are substantially the same as claims 5-6, respectively, 
and are rejected on the same basis as set forth for the rejections of claims 5-6, respectively.
Regarding claims 21-22,
the scopes of the claims are substantially the same as claims 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 5-6, respectively.

Claims 8, 9, 16, 17, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko, US 2013/0204849 in view of Ranade et al., US 2012/0089781 further in view of Li et al., US 2010/0161926 (Li, hereafter) and further in view of Smith et al., US 2008/0005509 (Smith, hereafter).


the combination of Chacko and Ranade discloses the limitations as stated above including a re-creating a file from the file blocks (See Chacko: at least para 73). However, it does not expressly teach re-assembly metadata.
On the other hand, Li discloses re-assembly logic (i.e. metadata) to re-assemble a file (See Li: a least para 22-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Chacko and Ranade with Li’s teaching in order to include re-assembly metadata. The motivation for doing so would have been to improve utility of the device by storing the re-assembly algorithm to reverse the segmentation of file in a re-assembly logic or metadata. 
The combination of Chacko, Ranade, and Li discloses the limitations as stated above. However, it does not expressly teach wherein processor circuitry is to execute the instructions to determine whether re-assembly metadata corresponding to the file to be re-assembled is stored in the local metadata storage of the client computing device.
On the other hand, Smith discloses storing backup restore information in a directory in local computer system (See Smith: at least para 17-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Chacko, Ranade, and Li with Smith’s teaching in order to implement above function. The motivation for doing so would have been to improve speed of the device by accessing the re-assembly metadata existed in the local device rather than a remote server. 

the combination of Chacko, Ranade, Li, and Smith discloses wherein processor circuitry is to execute the instructions to: cause transmission of the fifth request for the re-assembly metadata corresponding to the particular file to be re-assembled to the cloud resource allocation server in response to determining that the re-assembly metadata corresponding to the file to be re-assembled is not stored in the local metadata storage of the client computing device, re-assemble the file based on the re-assembly metadata (See Smith: at least para 17-18).
Regarding claims 16 and 17,
the scopes of the claims are substantially the same as claims 8 and 9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8 and 9, respectively.
Regarding claims 24 and 25,
the scopes of the claims are substantially the same as claims 8 and 9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8 and 9, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/25/2022